Case 9:19-cv-81572-WM Document 42 Entered on FLSD Docket 12/28/2020 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 19-81572-CIV-MATTHEWMAN

 JOSHUA L. BELLAMY,
                                                                                           KJZ
                Plaintiff,
 v.
                                                                                Dec 28, 2020
 COMMISSIONER OF SOCIAL
 SECURITY,
                                                                                               West Palm Beach

             Defendant.
 _____________________________________/


                   ORDER DENYING PLAINTIFF’S MOTION TO AMEND
                          PLAINTIFF’S COMPLAINT [DE 32]

        THIS CAUSE is before the Court upon Plaintiff, Joshua L. Bellamy’s (“Plaintiff”) Motion

 to Amend Plaintiff’s Complaint (“Motion”) [DE 32]. Defendant, Andrew Saul, Commissioner of

 Social Security Administration (“Defendant”), has filed a response [DE 33], and Plaintiff has filed

 a reply [DE 34]. This matter is now ripe for review.

                               I. MOTION, RESPONSE, AND REPLY

                                              Plaintiff’s Motion

        Plaintiff seeks to amend his Complaint to include a count for declaratory judgment. [DE

 32, p. 2]. He wishes to have this Court declare “that the for-cause removal provision of 42 U.S.C.

 § 902(a)(3) causes the SSA to be structured unconstitutionally, in such a matter that violates the

 Separation of Powers doctrine.” Id. Plaintiff relies on the recent decision of Seila Law, LLC v.

 Consumer Fin. Prot. Bureau, 140 S. Ct. 2183 (2020). Id. He further argues that it would have been

 futile for him to make this argument during the administrative proceedings since the Social

 Security Administration cannot alter federal statutes. Id. at p. 3. Plaintiff contends this is the first



                                                    1
Case 9:19-cv-81572-WM Document 42 Entered on FLSD Docket 12/28/2020 Page 2 of 5




 time he could have raised this issue. Id. Attached to the Motion is the proposed First Amended

 Complaint [DE 32-1].

                                             Defendant’s Response

         In response, Defendant argues that “Plaintiff forfeited his separation of powers claim. And

 even if he had not forfeited the claim, he lacks standing to raise it and he is not entitled to the relief

 he seeks.” [DE 33, p. 1]. Defendant argues that Plaintiff’s amendment would be futile because

 “Plaintiff forfeited his claim by not raising it during the administrative proceedings,” he “lacks

 standing to raise this separation of powers claim,” and “the relief Plaintiff seeks is plainly

 inappropriate and inconsistent with his position regarding his substantive claim as outlined in his

 summary judgment motion.” Id. at p. 3. Defendant further contends that “[u]nlike Seila Law,

 Plaintiff did not object to the structure of the SSA during his administrative proceedings, and just

 as with his Appointments Clause claim, he cannot raise this new claim for the first time in federal

 court.” Id.

                                                Plaintiff’s Reply

         Plaintiff first replies that he has standing to bring the new claim under the Declaratory

 Judgment Act, 28 U.S.C. § 2201(a). [DE 34, p. 1]. Next, he argues that there is no requirement

 that he exhaust his administrative remedies and that, even if such requirement did exist, raising the

 issue earlier would have been futile. Id. at pp. 1-2. Plaintiff further argues that he has met the

 requirements of Article III standing. Id. at p. 2.

                                               II. ANALYSIS

         Federal Rule of Civil Procedure 15 states in relevant part that, unless a party is entitled to

 amend its pleading as a matter of course pursuant to part “a” of the Rule, “a party may amend its

 pleading only with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P.



                                                      2
Case 9:19-cv-81572-WM Document 42 Entered on FLSD Docket 12/28/2020 Page 3 of 5




 15(a)(2).   The Rule also states that “[t]he court should freely give leave when justice so

 requires.” Id. In interpreting Rule 15(a), the Supreme Court has held that:

          In the absence of any apparent or declared reason–such as undue delay, bad faith,
          or dilatory motive on the part of the movant, repeated failure to cure deficiencies
          by amendments previously allowed, undue prejudice to the opposing party by virtue
          of the allowance of the amendment, futility of amendment, etc.–the leave sought
          should, as the rules require, be “freely given.”

 Foman v. Davis, 371 U.S. 178, 182 (1962). A “district court need not ... allow an amendment (1)

 where there has been undue delay, bad faith, dilatory motive, or repeated failure to cure

 deficiencies by amendments previously allowed; (2) where allowing amendment would cause

 undue prejudice to the opposing party; or (3) where amendment would be futile.” Bryant v.

 Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001). “Leave to amend a complaint is futile when the

 complaint as amended would still be properly dismissed or be immediately subject to summary

 judgment for the defendant.” See Cockrell v. Sparks, 510 F.3d 1307, 1310 (11th Cir. 2007)

 (citing Hall v. United Ins. Co. of Am., 367 F.3d 1255, 1263 (11th Cir. 2004)); see also MOTDGD

 Ltd. v. Playwire, LLC, No. 0:20-CV-60199-WPD, 2020 WL 5763464, at *1 (S.D. Fla. Aug. 26,

 2020).

          The Court finds that the proposed amendment would be futile and that the Motion should

 be denied. First, the Court previously found that Plaintiff forfeited his Appointments Clause

 challenge because he did not present the issue during the administrative proceedings. See DE 30.

 The situation here is analogous. It would be illogical to require Plaintiff to exhaust his

 administrative remedies and bring an Appointments Clause challenge during the administrative

 proceedings, but not require him to do the same for a different type of constitutional claim

 involving a separation of powers argument. Moreover, the current law in this District states that

 “Appointments Clause claims, and other structural constitutional claims, have no special

 entitlement to review. A party forfeits the right to advance on appeal a nonjurisdictional claim,

                                                  3
Case 9:19-cv-81572-WM Document 42 Entered on FLSD Docket 12/28/2020 Page 4 of 5




 structural or otherwise, that he fails to raise at trial.” Gagliardi v. Soc. Sec. Admin., 441 F. Supp.

 3d 1284, 1291 (S.D. Fla. 2020) (citing Freytag v. Comm'r, 501 U.S. 868, 893-94 (1991)) (Scalia,

 J., concurring in part and concurring in judgment); Moye v. Saul, No. 19-CV-60332, 2020 WL

 1433280, at *6 (S.D. Fla. Mar. 24, 2020). Plaintiff is attempting to bring a “structural constitutional

 claim” here.

         Second, the Seila case relied on by Plaintiff involved the Consumer Financial Protective

 Bureau. The Supreme Court explicitly noted as follows:

         Third, the CFPB’s defenders note that the Social Security Administration (SSA)
         has been run by a single Administrator since 1994. That example, too, is
         comparatively recent and controversial. President Clinton questioned the
         constitutionality of the SSA’s new single-Director structure upon signing it into
         law. See Public Papers of the Presidents, William J. Clinton, Vol. II, Aug. 15, 1994,
         pp. 1471–1472 (1995) (inviting a “corrective amendment” from Congress). In
         addition, unlike the CFPB, the SSA lacks the authority to bring enforcement actions
         against private parties. Its role is largely limited to adjudicating claims for Social
         Security benefits.

 Seila Law LLC, 140 S. Ct. at 2202. This language suggests that the Supreme Court distinguished

 the CFBP from the SSA and that the rulings in Seila do not apply to the SSA. In light of this

 language, the fact that Plaintiff has cited no cases whatsoever to support its contention that Seila

 is applicable in the Social Security Administration context, and the fact that the undersigned’s

 independent research has identified no such cases, the Court finds that Plaintiff’s proposed

 amendment would be futile.

         Based on the foregoing, it is hereby ORDERED and ADJUDGED that Plaintiff’s Motion

 to Amend Plaintiff’s Complaint [DE 32] is DENIED. However, the Court does make a finding

 that Plaintiff has, at this stage of the litigation, preserved for appellate review the issues raised in

 his motion, including whether the for-cause removal provision of 42 U.S.C.§ 902(a)(3) causes the




                                                    4
Case 9:19-cv-81572-WM Document 42 Entered on FLSD Docket 12/28/2020 Page 5 of 5




 SSA to be structured unconstitutionally in violation of the Separation of Powers doctrine, as that

 appears to be Plaintiff’s concern in filing this Motion.

        DONE and ORDERED in Chambers at West Palm Beach, Palm Beach County, in the

 Southern District of Florida, this 28th day of December, 2020.




                                                             WILLIAM MATTHEWMAN
                                                             United States Magistrate Judge




                                                   5
